PER CURIAM.
The two letters dated, respectively, February 1 and 10, 1913, were, in view of the evidence as to acts by plaintiff subsequent to the alleged surrender, competent evidence, and the interests of justice would seem to require that the motion to open the case before decision should have been granted in the exercise of a sound discretion, in order to enable plaintiff to introduce them in evidence on the trial, and that they, in case of appeal, might be properly before the appellate court. Order denying motion for new trial on ground of newly discovered evidence affirmed. Judgment for defendants reversed, and new trial granted, with costs to appellant to abide the event.